Exhibit 10.58

 

EXECUTION VERSION

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of
February 9, 2009 by and among LECG, LLC (the “Company”), the financial
institutions party hereto (the “Lenders”), and BANK OF AMERICA, N.A., successor
by merger to LaSalle Bank National Association, as administrative agent for the
Lenders (the “Administrative Agent”).

 

RECITALS

 

A.                                   The Company, the financial institutions
party thereto and the Administrative Agent entered into a Credit Agreement dated
as of December 15, 2006 and amended as of July 16, 2007 and December 20, 2007
(as so amended, the “Credit Agreement”).

 

B.                                     The Company, the Lenders and the
Administrative Agent wish to further amend the Credit Agreement as set forth
herein.

 

NOW THEREFORE, in consideration of the matters set forth in the recitals and the
covenants and provisions herein set forth, and other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 


1.                                       DEFINITIONS.  CAPITALIZED TERMS USED
BUT NOT DEFINED HEREIN ARE USED AS DEFINED IN THE CREDIT AGREEMENT.


 


2.                                       AMENDMENTS.  THE CREDIT AGREEMENT IS
HEREBY AMENDED AS FOLLOWS:


 


(A)                                  SECTION 1.1 OF THE CREDIT AGREEMENT SHALL
BE AMENDED AT THE DEFINITION “ACQUIRED DEBT”, BY DELETING “COMPANY” EACH TIME IT
OCCURS AND REPLACING IT WITH “PARENT”.


 


(B)                                 SECTION 1.1 OF THE CREDIT AGREEMENT SHALL BE
AMENDED AS THE DEFINITION “ADMINISTRATIVE AGENT”, BY DELETING IT AND REPLACING
IT WITH THE FOLLOWING:


 

Administrative Agent means Bank of America, N.A. (successor by merger to
LaSalle) in its capacity as administrative agent and collateral agent for the
Lenders hereunder and any successor thereto in such capacity.

 


(C)                                  SECTION 1.1 OF THE CREDIT AGREEMENT SHALL
BE AMENDED AT THE DEFINITION “APPLICABLE MARGIN” BY DELETING IT IN FULL AND
REPLACING IT WITH THE FOLLOWING:


 

Applicable Margin means, for any day, the rate per annum set forth below
opposite the level (the “Level”) then in effect, it being understood that the
Applicable Margin for (i) Eurocurrency Rate Loans and the L/C Fee Rate shall be
the percentage set forth under the column “Eurocurrency Rate Margin and L/C Fee
Rate”, (ii) Base Rate Loans shall be the percentage set forth under the column

 

--------------------------------------------------------------------------------


 

“Base Rate Margin”, and (iii) the Non-Use Fee Rate shall be the percentage set
forth under the column “Non-Use Fee Rate”:

 

Level

 

Total Debt
to EBITDA Ratio

 

Eurocurrency
Rate Margin
and
L/C Fee Rate

 

Base Rate
Margin

 

Non-Use
Fee Rate

 

I

 

Less than or equal to 1.0:1.0

 

2.50

%

1.50

%

0.45

%

II

 

Greater than 1.0:1.0 but less than or equal to 2.0:1.0

 

3.00

%

2.00

%

0.50

%

III

 

Greater than 2.0:1.0

 

3.50

%

2.50

%

0.50

%

 

The Eurocurrency Rate Margin, the Base Rate Margin, the Non-Use Fee Rate and the
L/C Fee Rate shall be adjusted, to the extent applicable, on the fifth (5th)
Business Day after the Company provides the annual and quarterly financial
statements and other information pursuant to Sections 10.1.1 or 10.1.2, as
applicable, and the related Compliance Certificate, pursuant to Section 10.1.3. 
Notwithstanding anything contained in this paragraph to the contrary, (a) if the
Company fails to deliver the financial statements and Compliance Certificate in
accordance with the provisions of Sections 10.1.1, 10.1.2 and 10.1.3, the
Eurocurrency Rate Margin, the Base Rate Margin, the Non-Use Fee Rate and the L/C
Fee Rate shall be based upon Level III above beginning on the date such
financial statements and Compliance Certificate were required to be delivered
until the fifth (5th) Business Day after such financial statements and
Compliance Certificate are actually delivered, whereupon the Applicable Margin
shall be determined by the then current Level, and (b) no reduction to any
Applicable Margin shall become effective at any time when an Event of Default or
Unmatured Event of Default has occurred and is continuing.

 


(D)                                 SECTION 1.1 OF THE CREDIT AGREEMENT SHALL BE
AMENDED AT THE DEFINITION OF “BASE RATE” BY DELETING IT IN ITS ENTIRETY AND
REPLACING IT WITH THE FOLLOWING:


 

Base Rate means, for any day, a rate per annum equal to the sum of (a) the
highest of (i) the Prime Rate for such day, (ii) the sum of 0.50% plus the
Federal Funds Rate for such day and (iii) except during a Eurocurrency
Unavailability Period, the Eurocurrency Rate plus 1.00%; plus (b) the Market
Disruption Spread, if any.

 


(E)                                  SECTION 1.1 OF THE CREDIT AGREEMENT SHALL
BE AMENDED BY ADDING THE FOLLOWING, IN APPROPRIATE ALPHABETICAL ORDER:


 

Base Rate Margin – see the definition of Applicable Margin.

 


(F)                                    SECTION 1.1 OF THE CREDIT AGREEMENT SHALL
BE AMENDED AT THE DEFINITION “CAPITAL EXPENDITURES”, BY DELETING “COMPANY” AND
REPLACING IT WITH “PARENT”.

 

2

--------------------------------------------------------------------------------


 


(G)                                 SECTION 1.1 OF THE CREDIT AGREEMENT SHALL BE
FURTHER AMENDED BY ADDING THE FOLLOWING DEFINITIONS, IN APPROPRIATE ALPHABETICAL
ORDER:


 

Collateral means all property of the Parent, the Borrower and Domestic
Subsidiaries from time to time subject to or required to be subject to the Lien
of the Collateral Documents, in personal property of such Loan Parties as to
which a Lien may be perfected by a UCC-1 filing (or if required, by Required
Lenders during an Event of Default, by a control agreement), or pursuant to an
assignment of key person life insurance policy.

 

Collateral Documents means all agreements, instruments and documents from time
to time executed and delivered in connection with this Agreement pursuant to
which Liens are granted or purported to be granted to the Administrative Agent
in personal property of the Parent, the Company, and any Domestic Subsidiary to
the extent such Liens may be perfected by the filing of a financing statement
under the Uniform Commercial Code (or, if required by the Required Lenders
during an Event of Default, by a control agreement), or pursuant to an
assignment of life insurance policy, in each case, securing all or part of the
Obligations, or perfecting any such Lien.

 


(H)                                 SECTION 1.1 OF THE CREDIT AGREEMENT SHALL BE
AMENDED AT THE DEFINITION “CONSOLIDATED NET INCOME”, BY DELETING “COMPANY” EACH
TIME IT OCCURS AND REPLACING IT WITH “PARENT”.


 


(I)                                     SECTION 1.1 OF THE CREDIT AGREEMENT
SHALL BE FURTHER AMENDED BY ADDING THE FOLLOWING ADDITIONAL DEFINITION, IN
APPROPRIATE ALPHABETICAL ORDER:


 

Domestic Subsidiary means any Subsidiary organized and existing under the laws
of the United States or any state thereof (including the District of Columbia).

 


(J)                                     SECTION 1.1 OF THE CREDIT AGREEMENT
SHALL BE FURTHER AMENDED BY DELETING THE DEFINITION “EBIT” AND REPLACING IT WITH
THE FOLLOWING:


 

EBIT means, for any period, Consolidated Net Income for such period plus, to the
extent deducted in determining such Consolidated Net Income, without
duplication, (i) Interest Expense, (ii) income tax expense, (iii) amortization
of Signing and Performance Bonus expense, (iv) non-cash equity compensation
expense, (v) other non-cash charges (excluding any such non-cash charge to the
extent that it represents an accrual or reserve for potential cash items in the
future), (vi) extraordinary non-cash losses (as determined in accordance with
GAAP) incurred other than in the ordinary course of business, (vii) goodwill
impairment expense per GAAP, and (viii) expensed acquisition costs of up to
$500,000.

 


(K)                                  SECTION 1.1 OF THE CREDIT AGREEMENT SHALL
BE FURTHER AMENDED AT THE DEFINITION “EUROCURRENCY RATE” BY DELETING IT IN ITS
ENTIRETY AND REPLACING IT WITH THE FOLLOWING:

 

3

--------------------------------------------------------------------------------


 

Eurocurrency Rate means a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

 

Eurocurrency Rate =

Eurocurrency Base Rate

 

 

(1.00 – Eurocurrency Reserve Percentage)

 

Where,

 

(a)                                  “Eurocurrency Base Rate” means:

 

(i)                                     for any Interest Period with respect to
a Eurocurrency Rate Loan, the rate per annum equal to (A) the British Bankers
Association LIBOR Rate as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) (“BBA LIBOR”), at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the applicable Designated Currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period or (B) if
such published rate is not available at such time for any reason, the rate
determined by the Administrative Agent to be the rate at which deposits in the
applicable Designated Currency for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurocurrency Rate Loan
being made, continued or converted by Bank of America, N.A. and with a term
equivalent to such Interest Period would be offered by Bank of America, N.A.’s
London Branch to major banks in the London interbank Eurocurrency market at
their request at approximately 11:00 a.m. (London time) two Business Days prior
to the commencement of such Interest Period; and

 

(ii)                                  for any day with respect to a Base Rate
Loan, the rate per annum equal to (A) BBA LIBOR for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day (or, if such day is not a Business Day, on the next preceding Business Day)
or (B) if such published rate is not available at such time for any reason, the
rate determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on such day (or, if such day is not a Business Day, on the
next preceding Business Day) in same day funds in the approximate amount of the
Base Rate Loan being made, continued or converted by Bank of America, N.A. and
with a term equal to one month would be offered by Bank of America, N.A.’s
London Branch to major banks in the London interbank Eurocurrency market at
their request at the date and time of determination; and

 

4

--------------------------------------------------------------------------------


 

(b)                                 “Eurocurrency Reserve Percentage” means, for
any day during any Interest Period (or in the case of any Base Rate Loan, any
other day of determination), the reserve percentage (expressed as a decimal,
carried out to five decimal places) in effect on such day, whether or not
applicable to any Lender, under regulations issued from time to time by the FRB
for determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to eurocurrency
funding (currently referred to as “Eurocurrency liabilities”).  The Eurocurrency
Rate for each outstanding Eurocurrency Rate Loan shall be adjusted automatically
as of the effective date of any change in the Eurocurrency Reserve Percentage.

 


(L)                                     SECTION 1.1 OF THE CREDIT AGREEMENT
SHALL BE FURTHER AMENDED BY DELETING THE DEFINITION “EUROCURRENCY RATE LOAN” AND
REPLACING IT WITH THE FOLLOWING:


 

Eurocurrency Rate Loan means any Loan which bears interest at a rate determined
by reference to the Eurocurrency Rate (excluding any Loan that bears interest
based on clause (iii) of the definition of Base Rate).

 


(M)                               SECTION 1.1 OF THE CREDIT AGREEMENT SHALL BE
FURTHER AMENDED BY INSERTING IN ALPHABETICAL ORDER THE FOLLOWING ADDITIONAL
DEFINITION:


 

Eurocurrency Unavailability Period means any period of time during which a
notice delivered to the Company in accordance with Section 8.3 shall remain in
force and effect.

 


(N)                                 SECTION 1.1 OF THE CREDIT AGREEMENT SHALL BE
FURTHER AMENDED AT THE DEFINITION “FIXED CHARGE COVERAGE RATIO”, BY DELETING THE
PHRASE “RENTALS FOR SUCH COMPUTATION PERIOD” EACH TIME IT APPEARS, AND REPLACING
IT WITH “RENTALS OF THE PARENT AND ITS SUBSIDIARIES FOR SUCH COMPUTATION
PERIOD”.


 


(O)                                 SECTION 1.1 OF THE CREDIT AGREEMENT SHALL BE
FURTHER AMENDED, AT THE DEFINITION “INTEREST EXPENSE”, BY DELETING “COMPANY” AND
REPLACING IT WITH “PARENT”.


 


(P)                                 SECTION 1.1 OF THE CREDIT AGREEMENT SHALL BE
FURTHER AMENDED, AT THE DEFINITION “LOAN DOCUMENTS”, BY DELETING SUCH DEFINITION
AND REPLACING IT WITH THE FOLLOWING:


 

Loan Documents means this Agreement, the Notes, the Letters of Credit, the
Master Letter of Credit Agreement, the L/C Applications, the Agent Fee Letter,
the Guaranty and Pledge Agreement, the Collateral Documents, and all documents,
instruments and agreements delivered in connection with the foregoing.

 


(Q)                                 SECTION 1.1 OF THE CREDIT AGREEMENT SHALL BE
FURTHER AMENDED BY ADDING, IN APPROPRIATE ALPHABETICAL ORDER, THE FOLLOWING
DEFINITION:

 

5

--------------------------------------------------------------------------------


 

Market Disruption Spread means zero, unless a notice delivered pursuant to
Section 8.2 is in effect, in which case, such spread shall be a rate per annum
equal to 2.00%.

 


(R)                                    SECTION 1.1 OF THE CREDIT AGREEMENT SHALL
BE FURTHER AMENDED BY ADDING, IN APPROPRIATE ALPHABETICAL ORDER, THE FOLLOWING
DEFINITION:


 

Minimum Asset Coverage Ratio means, in respect of the Parent and its
Subsidiaries on a consolidated basis, as of any date of determination, (i) the
sum of cash and net accounts receivable, divided by (ii) Total Debt, as of such
date.

 


(S)                                  SECTION 1.1 OF THE CREDIT AGREEMENT SHALL
BE FURTHER AMENDED BY DELETING THE DEFINED TERM “REQUIRED LENDERS” AND REPLACING
IT WITH THE FOLLOWING:


 

Required Lenders means, at any time, two or more Lenders whose Pro Rata Shares
exceed 50% as determined pursuant to clause (b) of the definition of “Pro Rata
Share”.

 


(T)                                    SECTION 1.1 OF THE CREDIT AGREEMENT SHALL
BE FURTHER AMENDED, AT THE DEFINITION “SUBSIDIARY”, BY DELETING “COMPANY” AND
REPLACING IT WITH “PARENT”.


 


(U)                                 SECTION 1.1 OF THE CREDIT AGREEMENT SHALL BE
FURTHER AMENDED, AT THE DEFINITION “TOTAL DEBT”, BY REPLACING “COMPANY” EACH
TIME IT APPEARS, AND REPLACING IT WITH “PARENT”.


 


(V)                                 SECTION 1.1 OF THE CREDIT AGREEMENT SHALL BE
FURTHER AMENDED, BY DELETING THE DEFINITION “TOTAL NET LEVERAGE RATIO”.


 


(W)                               SECTION 1.1 OF THE CREDIT AGREEMENT SHALL BE
FURTHER AMENDED BY ADDING THE FOLLOWING ADDITIONAL DEFINITION IN APPROPRIATE
ALPHABETICAL ORDER:


 

Total Debt to EBITDA Ratio means, as of the last day of any Fiscal Quarter, the
ratio of (a) Total Debt as of such day to (b) EBITDA for the Computation Period
ending on such day.

 


(X)                                   SECTION 1.1 OF THE CREDIT AGREEMENT SHALL
BE FURTHER AMENDED, AT THE DEFINITION “WHOLLY-OWNED SUBSIDIARY”, BY DELETING THE
PHRASE “AS TO ANY PERSON”, AND REPLACING IT WITH “AS TO THE PARENT”.


 


(Y)                                 SECTION 4.1 OF THE CREDIT AGREEMENT SHALL BE
AMENDED BY DELETING CLAUSE (A) THEREOF AND REPLACING IT WITH THE FOLLOWING:


 

(a)                                  At all times while such Loan is a Base Rate
Loan, at a rate per annum equal to the sum of the Base Rate plus the Applicable
Margin from time to time in effect; and

 


(Z)                                   SECTION 8.2 OF THE CREDIT AGREEMENT SHALL
BE DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:

 

6

--------------------------------------------------------------------------------


 

8.2                                 Basis for Determining Interest Rate
Inadequate or Unfair.

 

(a)                                  If:

 

(i)                                     the Administrative Agent reasonably
determines (which determination shall be binding and conclusive on the Company
absent manifest error) that by reason of circumstances affecting the interbank
Eurocurrency Rate market adequate and reasonable means do not exist for
ascertaining the applicable Eurocurrency Rate; or

 

(ii)                                  the Required Lenders advise the
Administrative Agent that the Eurocurrency Rate as determined by the
Administrative Agent will not adequately and fairly reflect the cost to such
Lenders of maintaining or funding Eurocurrency Rate Loans for such Interest
Period (taking into account any amount to which such Lenders may be entitled
under Section 8.1) or that the making or funding of Eurocurrency Rate Loans has
become impracticable as a result of an event occurring after the date of this
Agreement which in the opinion of such Lenders materially affects such Loans;

 

then the Administrative Agent shall promptly notify the other parties thereof
and, so long as such circumstances shall continue, (A) no Lender shall be under
any obligation to make or convert any Base Rate Loans into Eurocurrency Rate
Loans and (B) on the last day of the current Interest Period for each
Eurocurrency Rate Loan, such Loan shall, unless then repaid in full,
automatically convert to a Base Rate Loan.

 

(b)                                 If the Lenders having 25% or more of the
Commitments determine (which determination shall be conclusive and binding upon
the Company) that the Eurocurrency Rate or the Base Rate, as the case may be,
will not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans, the
Administrative Agent shall give notice thereof to the Company and the Lenders as
soon as practicable thereafter and, upon delivery of such notice and until the
Administrative Agent (upon the instruction of the such Lenders) revokes such
notice, the Market Disruption Spread shall be included in the calculation of
Base Rate and Eurocurrency Rate.

 


(AA)                            SECTION 8.3 OF THE CREDIT AGREEMENT SHALL BE
DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

8.3                                 Illegality.  If any Lender determines that
any change in law or regulation after the Closing Date has made it unlawful, or
that any governmental authority has changed its interpretation of any applicable
law or regulation after the Closing Date and asserted that it is unlawful, for
any Lender or its applicable lending office to make, maintain or fund
Eurocurrency Rate Loans, or to determine or charge interest rates based upon the
Eurocurrency Rate, or any governmental authority has imposed material
restrictions on the authority of such

 

7

--------------------------------------------------------------------------------


 

Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Company through
the Administrative Agent, any obligation of such Lender to make or continue
Eurocurrency Rate Loans, or to convert Base Rate Loans to Eurocurrency Rate
Loans, or, if such notice relates to the unlawfulness or asserted unlawfulness
of charging interest based on the Eurocurrency Rate to make Base Rate Loans as
to which the interest rate is determined with reference to the Eurocurrency Rate
shall be suspended until such Lender notifies the Administrative Agent and the
Company that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Company shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurocurrency Rate Loans of such Lender and Base Rate Loans as to
which the interest rate is determined with reference to the Eurocurrency Rate to
Base Rate Loans as to which the rate of interest is not determined with
reference to the Eurocurrency Rate, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans or Base Rate Loans. 
Notwithstanding the foregoing and despite the illegality for such a Lender to
make, maintain or fund Eurocurrency Rate Loans or Base Rate Loans as to which
the interest rate is determined with reference to the Eurocurrency Rate, that
Lender shall remain committed to make Base Rate Loans and shall be entitled to
recover interest at the Base Rate.  Upon any such prepayment or conversion, the
Company shall also pay accrued interest on the amount so prepaid or converted.

 


(BB)                          SECTION 9 OF THE CREDIT AGREEMENT SHALL BE AMENDED
BY ADDING THE FOLLOWING AT THE END THEREOF AS NEW SECTION 9.21:


 

9.21                           Rights in Collateral; Priority of Liens.  The
Company and each other Loan Party that is party to a Collateral Document own the
property granted by them as Collateral under each such Collateral Document, free
and clear of any and all Liens in favor of third parties.  Upon the proper
filing of UCC financing statements, and the taking of the other actions required
by the Administrative Agent, the Liens granted pursuant to the Collateral
Documents will constitute valid and enforceable first, prior and perfected Liens
on the Collateral in favor of the Administrative Agent, for the ratable benefit
of the Lenders and other parties specified therein.  All representations and
warranties of the Loan Parties contained in the Collateral Documents are true
and correct.

 


(CC)                            SECTION 10.1 OF THE CREDIT AGREEMENT SHALL BE
AMENDED BY (I) RE-NUMBERING SECTION 10.1.9 AS “10.1.10”, AND (II) INSERTING THE
FOLLOWING NEW SECTION AS SECTION 10.1.9:


 

10.1.9                  Accounts Receivable Agings.  Promptly when available and
in any event within 45 days after the end of each Fiscal Quarter, an accounts
receivable aging report, in form and detail reasonably satisfactory to the
Administrative Agent, in respect of the Parent and its Subsidiaries.

 

8

--------------------------------------------------------------------------------


 


(DD)                          SECTION 10.9 OF THE CREDIT AGREEMENT SHALL BE
AMENDED BY DELETING IT IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING:


 

10.9                           Further Assurances.  Take, and cause each other
Loan Party to take, such actions as are necessary or as the Administrative Agent
or the Required Lenders may reasonably request from time to time to ensure that
the (i) Obligations are guaranteed by each Domestic Subsidiary (including, upon
the acquisition or creation thereof, any Subsidiary acquired or created after
the Closing Date), in each case as the Administrative Agent may determine,
including the execution and delivery of guaranties and other documents, and
(ii) the Obligations are secured by valid and perfected first priority security
interests in all Collateral of the Parent, Company and all Domestic
Subsidiaries, including filing of notices of liens, UCC financing statements,
fixture filings and continuations thereof (but not including control agreements
(unless then required under the relevant Loan Document), or filings with
copyright , trademark or patent offices), and obtaining such consents and
waivers from landlords, mortgagees and warehousemen in form and substance
satisfactory to the Administrative Agent as may be requested by the
Administrative Agent or the Required Lenders from time to time.

 


(EE)                            SECTION 11.11 OF THE CREDIT AGREEMENT SHALL BE
AMENDED BY DELETING IT IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING:


 

11.11                     Fiscal Year.  Not change, or permit any Loan Party to
change, its Fiscal Year.

 


(FF)                                SECTION 11.12.1 OF THE CREDIT AGREEMENT
SHALL BE AMENDED BY DELETING IT IN ITS ENTIRETY AND REPLACING IT WITH THE
FOLLOWING:


 

11.12.1  Total Debt to EBITDA Ratio.  Not permit the Total Debt to EBITDA Ratio
as of the last day of any Computation Period to exceed 2.50 to 1.00.

 


(GG)                          SECTION 11.12 OF THE CREDIT AGREEMENT SHALL BE
FURTHER AMENDED BY ADDING THE FOLLOWING AT THE END THEREOF:


 

11.12.3  Minimum Asset Coverage Ratio.  Not permit the Minimum Asset Coverage
Ratio as of any date to be less than 1.50 to 1.00.


 


(HH)                          SECTION 11.13 OF THE CREDIT AGREEMENT SHALL BE
AMENDED BY DELETING THE PHRASE “OR (2) 50% OF EBITDA FOR SUCH 12 MONTH PERIOD,
IF OTHERWISE,” AND INSERTING IN ITS PLACE THE FOLLOWING:


 

“(2) 100% of EBITDA for any such period ending from October 1, 2008 through
June 30, 2009, (3) 75% of EBITDA for any such period ending from July 1, 2009
through December 31, 2009, or (4) 50% of EBITDA for any such period ending
thereafter,”

 

9

--------------------------------------------------------------------------------


 


(II)                                  SECTION 13.1.9 OF THE CREDIT AGREEMENT
SHALL BE AMENDED BY DELETING IT IN ITS ENTIRETY AND REPLACING IT WITH THE
FOLLOWING:


 

13.1.9                  Invalidity of Loan Documents.  Any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or satisfaction in full of all the Obligations, ceases to be
in full force and effect; or any Loan Party or any other Person contests in any
manner the validity or enforceability of any Loan Document; or any Loan Party
specified as a party thereto denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document, or any Lien with respect to any material portion of the
Collateral intended to be secured thereby ceases to be, or is not valid,
perfected and prior to all other Liens (except to the extent such perfection is
not required by the Loan Documents), or is terminated, revoked or declared void;
or

 


(JJ)                                  SECTION 14 OF THE CREDIT AGREEMENT SHALL
BE FURTHER AMENDED BY ADDING THE FOLLOWING ADDITIONAL SECTION AT THE END
THEREOF:


 

14.13                     Collateral Matters.

 

(a)                                  Each Lender hereby irrevocably authorizes
and directs the Administrative Agent to enter into the Collateral Documents for
the benefit of such Lender.  Each Lender hereby agrees, and each holder of any
Note by the acceptance thereof will be deemed to agree, that, except as
otherwise set forth in Section 10.01, any action taken by the Required Lenders,
in accordance with the provisions of this Agreement or the Collateral Documents,
and the exercise by the Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders.  The Administrative
Agent is hereby authorized on behalf of all of the Lenders, without the
necessity of any notice to or further consent from any Lender from time to time
prior to, an Event of Default, to take any action with respect to any Collateral
or Collateral Documents which may be necessary to perfect and maintain perfected
the Liens upon the Collateral granted pursuant to the Collateral Documents.

 

(b)                                 Each Lender hereby irrevocably authorizes
the Administrative Agent, at its option and in its discretion,

 

(i)                                     to release any Lien on any property
granted to or held by the Administrative Agent under any Loan Document (A) upon
termination of the Commitments of all Lenders and payment in full of all
Obligations (other than contingent indemnification obligations), (B) that is
sold or to be sold as part of or in connection with any sale permitted under the
Loan Documents, (C) subject to Section 15.1, if approved, authorized or ratified
in writing by the Required Lenders, or (D) in connection with any

 

10

--------------------------------------------------------------------------------


 

foreclosure sale or other disposition of Collateral after the occurrence of an
Event of Default; and

 

(ii)                                  to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by the Loan Documents.

 

Upon request by the Administrative Agent at any time, each Lender will confirm
in writing the Administrative Agent’s authority to release or subordinate its
interest in particular types or items of Collateral pursuant to this
Section 14.13.

 

(c)                                  Subject to (b) above, the Administrative
Agent may (and is hereby irrevocably authorized by each Lender, to) execute such
documents as may be necessary to evidence the release or subordination of the
Liens granted to the Administrative Agent for the benefit of the Administrative
Agent and the Lenders; provided that (i) the Administrative Agent shall not be
required to execute any such document on terms which, in the Administrative
Agent’s opinion, would expose the Administrative Agent to or create any
liability or entail any consequence other than the release or subordination of
such Liens without recourse or warranty and (ii) such release or subordination
shall not in any manner discharge, affect or impair the Obligations or any Liens
upon (or obligations of the Company or any other Loan Party in respect of) all
interests retained by the Company or any other Loan Party, including the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral.  In the event of any sale or transfer of Collateral, or any
foreclosure with respect to any of the Collateral, the Administrative Agent
shall be authorized to deduct all expenses reasonably incurred by the
Administrative Agent from the proceeds of any such sale, transfer or
foreclosure.

 

(d)                                 The Administrative Agent shall have no
obligation whatsoever to any Lender or any other Person to assure that the
Collateral exists or is owned by the Company or any other Loan Party or is cared
for, protected or insured or that the Liens granted to the Administrative Agent
herein or in any of the Collateral Documents or pursuant hereto or thereto have
been properly or sufficiently or lawfully created, perfected, protected or
enforced or are entitled to any particular priority, or to exercise or to
continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to the Administrative Agent in this Section 14.13 or in any of the
Collateral Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, the Administrative
Agent may act in any manner it may deem appropriate, in its sole discretion,
given the Administrative Agent’s own interest in the Collateral as one of the
Lenders and that the Administrative Agent shall have no duty or liability
whatsoever to the Lenders.

 

(e)                                  Each Lender hereby appoints each other
Lender as agent for the purpose of perfecting the Lenders’ security interest in
assets which, in accordance

 

11

--------------------------------------------------------------------------------


 

with Article 9 of the Uniform Commercial Code can be perfected only by
possession.  Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent, and, promptly upon the Administrative Agent’s request therefor shall
deliver such Collateral to the Administrative Agent or in accordance with the
Administrative Agent’s instructions.

 


(KK)                            SECTION 15.1 OF THE CREDIT AGREEMENT SHALL BE
AMENDED BY DELETING CLAUSE (D) THEREOF AND REPLACING IT WITH THE FOLLOWING:


 

(d)                                 release any party from its obligations under
the Guaranty and Pledge Agreement; release all or substantially all the
Collateral except as contemplated by Section 14.13, change the definition of
Required Lenders, any provision of this Section 15.1 or reduce the aggregate Pro
Rata Share required to effect an amendment, modification, waiver or consent,
without, in each case, the written consent of all Lenders.

 


(LL)                                  THE CREDIT AGREEMENT SHALL BE FURTHER
AMENDED BY DELETING EXHIBIT B THEREOF AND REPLACING IT WITH THE EXHIBIT B
ATTACHED HERETO AS ANNEX I.


 


3.                                       WAIVER.


 


(A)                                  FOR PURPOSES OF THIS WAIVER, THE “EXISTING
DEFAULT” SHALL MEAN ANY EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT ARISING
PURSUANT TO SECTION 13.1.5 OF THE CREDIT AGREEMENT BY VIRTUE OF ANY BREACH AS OF
DECEMBER 31, 2008 IN RESPECT OF SECTION 11.12.2.


 


(B)                                 SUBJECT TO AND UPON THE TERMS AND CONDITIONS
HEREOF AND WITH EFFECT ON THE EFFECTIVE DATE, THE LENDERS HEREBY WAIVE THE
EXISTING DEFAULTS; PROVIDED, HOWEVER, THAT IF AN EVENT OF DEFAULT WOULD HAVE
ARISEN UNDER SECTION 11.12.2 AS OF DECEMBER 31, 2008, AS SUCH SECTION IS AMENDED
HEREBY, THEN THE EXISTING DEFAULT SHALL AUTOMATICALLY BE DEEMED TO RESUME AND
SHALL AGAIN EXIST.


 


(C)                                  NOTHING CONTAINED HEREIN SHALL BE DEEMED A
WAIVER OF (OR OTHERWISE AFFECT THE LENDERS’ ABILITY TO ENFORCE) ANY OTHER
DEFAULT OR EVENT OF DEFAULT UNDER THE CREDIT AGREEMENT, INCLUDING (I) ANY
DEFAULT OR EVENT OF DEFAULT AS MAY NOW OR HEREAFTER EXIST AND ARISE FROM OR
OTHERWISE BE RELATED TO (BUT NOT OTHERWISE CONSTITUTING) THE EXISTING DEFAULT
(INCLUDING WITHOUT LIMITATION ANY CROSS-DEFAULT ARISING UNDER THE CREDIT
AGREEMENT BY VIRTUE OF ANY MATTERS RESULTING FROM THE EXISTING DEFAULT), AND
(II) ANY DEFAULT OR EVENT OF DEFAULT ARISING AT ANY TIME AFTER THE EFFECTIVE
DATE AND WHICH IS THE SAME AS OR SIMILAR TO THE EXISTING DEFAULT.


 


4.                                       EFFECTIVENESS.  THIS AMENDMENT
(INCLUDING THE WAIVER AT SECTION 3) SHALL BECOME EFFECTIVE UPON THE SATISFACTION
OF EACH OF THE FOLLOWING CONDITIONS PRECEDENT (SUCH DATE, THE “EFFECTIVE DATE”):


 


(I)                                     THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED DULY-EXECUTED COUNTERPART ORIGINALS OF THIS AMENDMENT FROM THE COMPANY

 

12

--------------------------------------------------------------------------------


 


AND THE REQUIRED LENDERS; PROVIDED THAT SECTION 2(S) AND SECTION 2(JJ) HEREOF
SHALL BECOME EFFECTIVE ONLY IF THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
DULY-EXECUTED COUNTERPART ORIGINALS OF THIS AMENDMENT FROM THE COMPANY AND ALL
OF THE LENDERS.


 


(II)                                  EXECUTED COUNTERPARTS OF A SECURITY
AGREEMENT BY THE PARENT, THE COMPANY AND EACH DOMESTIC SUBSIDIARY IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, TOGETHER WITH:


 

(A)                              PROPER FINANCING STATEMENTS (FORM UCC-1 OR THE
EQUIVALENT) OR OTHER PERFECTION DOCUMENTS FULLY EXECUTED (AS APPROPRIATE) FOR
FILING UNDER THE UNIFORM COMMERCIAL CODE OR OTHER APPROPRIATE FILING OFFICES OF
EACH JURISDICTION AS MAY BE NECESSARY OR, IN THE REASONABLE OPINION OF THE
ADMINISTRATIVE AGENT, DESIRABLE, TO PERFECT THE SECURITY INTERESTS PURPORTED TO
BE CREATED BY THE COLLATERAL DOCUMENTS (NOT INCLUDING, HOWEVER, CONTROL
AGREEMENTS);

 

(B)                                COPIES OF REQUESTS FOR INFORMATION OR COPIES,
OR EQUIVALENT REPORTS AS OF A RECENT DATE, LISTING ALL EFFECTIVE FINANCING
STATEMENTS THAT NAME THE PARENT OR ANY OF ITS DOMESTIC SUBSIDIARIES AS DEBTOR
AND THAT ARE FILED IN THE JURISDICTIONS REFERRED TO IN CLAUSE (A) ABOVE AND IN
SUCH OTHER JURISDICTIONS IN WHICH THE COLLATERAL IS LOCATED ON THE EFFECTIVE
DATE OR AS OTHERWISE DEEMED APPROPRIATE BY THE ADMINISTRATIVE AGENT, TOGETHER
WITH COPIES OF SUCH OTHER FINANCING STATEMENTS THAT NAME THE PARENT OR ANY OF
ITS DOMESTIC SUBSIDIARIES AS DEBTOR (NONE OF WHICH SHALL COVER THE COLLATERAL
EXCEPT (X) TO THE EXTENT EVIDENCING PERMITTED LIENS OR (Y) THOSE IN RESPECT OF
WHICH THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED TERMINATION STATEMENTS
(FORM UCC-3) OR SUCH OTHER TERMINATION STATEMENTS AS SHALL BE REQUIRED BY LOCAL
LAW FULLY AUTHORIZED OR EXECUTED FOR FILING);

 

(C)                                EVIDENCE OF THE COMPLETION OF ALL OTHER
RECORDINGS AND FILINGS OF, OR WITH RESPECT TO, THE COLLATERAL DOCUMENTS AS MAY
BE NECESSARY OR, IN THE REASONABLE OPINION OF THE ADMINISTRATIVE AGENT,
DESIRABLE TO PERFECT AND PROTECT THE SECURITY INTERESTS INTENDED TO BE CREATED
BY THE COLLATERAL DOCUMENTS; AND

 

(D)                               EVIDENCE THAT ALL OTHER ACTIONS NECESSARY OR,
IN THE REASONABLE OPINION OF THE ADMINISTRATIVE AGENT, DESIRABLE TO PERFECT AND
PROTECT THE SECURITY INTERESTS PURPORTED TO BE CREATED BY THE COLLATERAL
DOCUMENTS (TO THE EXTENT SUCH PERFECTION IS REQUIRED THEREBY) HAVE BEEN, OR WILL
BE, SUBSTANTIALLY CONTEMPORANEOUSLY WITH THE EFFECTIVE DATE, TAKEN, AND THE
COLLATERAL DOCUMENTS SHALL BE IN FULL FORCE AND EFFECT;

 


(III)                               THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
FROM THE COMPANY A CERTIFICATE SIGNED BY THE SECRETARY OR ASSISTANT SECRETARY OF
THE LOAN PARTIES, DATED THE EFFECTIVE DATE, IN FORM AND SUBSTANCE SATISFACTORY

 

13

--------------------------------------------------------------------------------


 


TO THE ADMINISTRATIVE AGENT, AND CERTIFYING EVIDENCE OF THE AUTHORIZATION OF THE
EXECUTION, DELIVERY AND PERFORMANCE BY THE LOAN PARTIES OF THIS AMENDMENT AND
THE OTHER DOCUMENTS AND AGREEMENTS DELIVERED IN CONNECTION HEREWITH (TOGETHER,
THE “AMENDMENT DOCUMENTS”).


 


(IV)                              THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
SUCH EVIDENCE OF THE VALID EXISTENCE AND GOOD STANDING OF THE LOAN PARTIES
EXECUTING ANY OF THE AMENDMENT DOCUMENTS AS THE ADMINISTRATIVE AGENT SHALL
REQUEST.


 


(V)                                 THE COMPANY SHALL HAVE PAID ALL FEES
REQUIRED UNDER THAT LETTER DATED JANUARY 13, 2009, AMONG BANC OF AMERICA
SECURITIES LLC, THE ADMINISTRATIVE AGENT AND THE COMPANY (THE “AMENDMENT FEE
LETTER”).


 


(VI)                              THE COMPANY SHALL HAVE PAID OR REIMBURSED TO
THE ADMINISTRATIVE AGENT ALL REASONABLE AND DOCUMENTED COSTS AND ATTORNEYS’ FEES
INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THIS AMENDMENT AND THE
OTHER AMENDMENT DOCUMENTS.


 


(VII)                           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO IT, SUCH ADDITIONAL OPINIONS,
APPROVALS, CONSENTS, DOCUMENTS AND OTHER INFORMATION AS THE ADMINISTRATIVE AGENT
OR ANY LENDER SHALL REASONABLY REQUEST.


 


5.                                       REPRESENTATIONS AND WARRANTIES.  TO
INDUCE THE ADMINISTRATIVE AGENT AND THE UNDERSIGNED LENDERS TO EXECUTE THIS
AMENDMENT, THE COMPANY REPRESENTS AND WARRANTS AS FOLLOWS:


 


(A)                                  THE COMPANY IS DULY AUTHORIZED TO EXECUTE
AND DELIVER THIS AMENDMENT AND THE OTHER AMENDMENT DOCUMENTS, AND TO PERFORM ITS
OBLIGATIONS HEREUNDER AND THEREUNDER.


 


(B)                                 THE REPRESENTATIONS AND WARRANTIES IN THE
LOAN DOCUMENTS (INCLUDING BUT NOT LIMITED TO SECTION 9 OF THE CREDIT AGREEMENT),
AS AMENDED HEREBY, ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS WITH THE SAME
EFFECT AS THOUGH MADE ON AND AS OF THE DATE OF THIS AMENDMENT (EXCEPT TO THE
EXTENT STATED TO RELATE TO A SPECIFIC EARLIER DATE, IN WHICH CASE SUCH
REPRESENTATIONS AND WARRANTIES WERE TRUE AND CORRECT AS OF SUCH EARLIER DATE).


 


6.                                       AFFIRMATION.  EXCEPT AS EXPRESSLY
AMENDED HEREBY, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE AND SHALL
CONTINUE IN FULL FORCE AND EFFECT AND THE COMPANY HEREBY FULLY RATIFIES AND
AFFIRMS EACH LOAN DOCUMENT TO WHICH IT IS A PARTY.  ANY REFERENCE TO THE CREDIT
AGREEMENT FOUND IN THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE A
REFERENCE TO THE CREDIT AGREEMENT AS AMENDED HEREBY AND AS FURTHER AMENDED,
MODIFIED, RESTATED, SUPPLEMENTED OR EXTENDED FROM TIME TO TIME.  THIS AMENDMENT
SHALL CONSTITUTE A LOAN DOCUMENT FOR PURPOSES OF THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS.


 


7.                                       COUNTERPARTS.  THIS AMENDMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE

 

14

--------------------------------------------------------------------------------


 


AN ORIGINAL, BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE
INSTRUMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF THIS AMENDMENT BY FACSIMILE
OR ELECTRONIC MAIL SHALL BE EFFECTIVE AS DELIVERY OF AN ORIGINAL COUNTERPART.


 


8.                                       HEADINGS.  THE HEADINGS AND CAPTIONS OF
THIS AMENDMENT ARE FOR THE PURPOSES OF REFERENCE ONLY AND SHALL NOT AFFECT THE
CONSTRUCTION OF, OR BE TAKEN INTO CONSIDERATION IN INTERPRETING, THIS AMENDMENT.


 


9.                                       APPLICABLE LAW.  THIS AMENDMENT SHALL
BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
ILLINOIS APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH
STATE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.


 


10.                                 COSTS AND EXPENSES.  THE COMPANY HEREBY
AFFIRMS ITS OBLIGATION UNDER SECTION 15.5 OF THE CREDIT AGREEMENT TO REIMBURSE
THE ADMINISTRATIVE AGENT FOR ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES
PAID OR INCURRED THEREBY IN CONNECTION WITH THE PREPARATION, EXECUTION AND
DELIVERY OF THIS AMENDMENT, INCLUDING BUT NOT LIMITED TO THE ATTORNEY COSTS WITH
RESPECT THERETO.


 


11.                                 ADDITIONAL COLLATERAL DOCUMENTATION.  WITHIN
30 DAYS AFTER THE EFFECTIVE DATE, THE COMPANY SHALL DELIVER TO THE
ADMINISTRATIVE AGENT FULLY EXECUTED ASSIGNMENTS OF LIFE INSURANCE POLICIES IN
RESPECT OF INDIVIDUALS IDENTIFIED TO AND AGREED BY THE ADMINISTRATIVE AGENT, IN
EACH CASE IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 

[signature pages follow]

 

15

--------------------------------------------------------------------------------


 

The parties hereto have caused this Amendment to be executed by their duly
authorized officers, all as of the day and year first above written.

 

 

 

LECG, LLC

 

 

 

By:

/s/ Steven R. Fife

 

 

 

 

Title:

CFO

 

 

[Signature Page 1 to Third Amendment]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent, Issuing Lender,

 

and a Lender

 

 

 

By:

/s/ Ken Puro

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Issuing Lender, and a Lender

 

 

 

 

By:

[illegible]

 

 

 

 

Title:

Senior Vice President

 

 

[Signature Page 2 to Third Amendment]

 

--------------------------------------------------------------------------------


 

 

U. S. BANK NATIONAL

 

ASSOCIATION, as a Lender

 

 

 

By:

/s/ Richard J. Ameny, Jr.

 

 

 

 

Title:

Vice President

 

 

[Signature Page 3 to Third Amendment]

 

--------------------------------------------------------------------------------


 

 

KEY BANK N.A., as a Lender

 

 

 

By:

[illegible]

 

 

 

 

Title:

Vice President

 

 

[Signature Page 4 to Third Amendment]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as a

 

Lender

 

 

 

By:

/s/ Michael Jones

 

 

 

Title:

Vice – President

 

 

[Signature Page 5 to Third Amendment]

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY,

 

as a Lender

 

 

 

By:

[illegible]

 

 

 

 

Title:

Officer

 

 

[Signature Page 6 to Third Amendment]

 

--------------------------------------------------------------------------------


 

ANNEX I

 

EXHIBIT B

 

FORM OF COMPLIANCE CERTIFICATE

 

To:                              Bank of America, N.A.

 

Please refer to the Second Amended and Restated Credit Agreement dated as of
December 15, 2006 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among LECG, LLC (the “Company”), various
financial institutions and LaSalle Bank National Association (predecessor by
merger to Bank of America, N.A.), as Administrative Agent.  Terms used but not
otherwise defined herein are used herein as defined in the Credit Agreement.

 

I.                                         Reports.  Enclosed herewith is a copy
of the [annual audited/quarterly/monthly] report of the Parent as at
               ,          (the “Computation Date”), which report fairly presents
in all material respects the financial condition and results of operations
[(subject to the absence of footnotes and to normal year-end adjustments)] of
the Parent as of the Computation Date and has been prepared in accordance with
GAAP consistently applied.

 

II.                                     Financial Tests.  The Company hereby
certifies and warrants to you that the following is a true and correct
computation as at the Computation Date of the following ratios and/or financial
restrictions contained in the Credit Agreement:

 

A.                                    Section 11.12.2 – Minimum Fixed Charge
Coverage Ratio

 

1.

Consolidated Net Income

$

 

 

 

 

 

 

 

2.

Plus:

Interest Expense

$

 

 

 

 

income tax expense

$

 

 

 

 

amortization of signing and

 

 

 

 

performance bonuses

$

 

 

 

 

non-cash equity compensation

$

 

 

 

 

other non-cash charges

$

 

 

 

 

— Specify:

 

 

 

 

                       

$

 

 

 

 

                       

$

 

 

 

 

                       

$

 

 

 

 

extraordinary non-cash losses

$

 

 

 

 

goodwill impairment

$

 

 

 

 

expensed acquisition

 

 

 

 

costs (up to $500,000)

$

 

 

 

 

 

 

 

3.

Total (EBIT)

$

 

 

 

 

 

 

 

4.

Rentals

$

 

 

 

1

--------------------------------------------------------------------------------


 

5.

Sum of (3) and (4)

$

 

 

 

 

 

 

 

6.

Cash Interest Expense

$

 

 

 

 

 

 

 

7.

Sum of (4) and (6)

$

 

 

 

 

 

 

 

8.

Ratio of (5) to (7)

      to 1.00

 

 

 

 

 

 

9.

Minimum Required

2.00:1.00

 

 

B.                                    Section 11.12.1 – Maximum Debt to EBITDA
Ratio

 

1.

Total Debt

$

 

 

 

 

 

 

 

2.

Consolidated Net Income

$

 

 

 

 

 

 

 

3.

Plus:

Interest Expense

$

 

 

 

 

income tax expense

$

 

 

 

 

depreciation

$

 

 

 

 

amortization

$

 

 

 

 

non-cash equity compensation

$

 

 

 

 

other non-cash charges

$

 

 

 

 

— Specify:

 

 

 

 

                            

$

 

 

 

 

                            

$

 

 

 

 

                            

$

 

 

 

 

extraordinary non-cash losses

$

 

 

 

 

goodwill impairment

$

 

 

 

 

expensed acquisition costs

 

 

 

 

(up to $500,000)

$

 

 

 

 

 

 

 

4.

Total (EBITDA)

$

 

 

 

 

 

 

 

5.

Ratio of (1) to (4)

      to 1

 

 

 

 

 

 

6.

Maximum allowed

2.50:1.00

 

 

C.                                    Section 11.12.3 – Minimum Asset Coverage
Ratio

 

1.

 

Cash

$

 

 

 

 

 

 

 

2.

 

Net accounts receivable

$

 

 

 

 

 

 

 

3.

 

Total Debt

$

 

 

 

 

 

 

 

4.

 

Ratio of ((1) + (2)) to (3)

      to 1

 

 

 

 

 

 

5.

 

Minimum allowed

1.50:1.00

 

 

2

--------------------------------------------------------------------------------


 

The Company further certifies to you that no Event of Default or Unmatured Event
of Default has occurred and is continuing.

 

The Company has caused this Certificate to be executed and delivered by its duly
authorized officer on                           ,         .

 

 

LECG, LLC

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------